DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, and 17-19 of U.S. Patent No. 9962207B2: Specifically Pat. ‘207 discloses a receiving part configured to be pivotably connected to a head of an anchoring element that is configured to be anchored in a bone, the receiving part having a first end and a second end below the first end, a transverse channel for receiving a rod, and an accommodation space at the second end for accommodating the head [claim 1 lines 1-9]; and an insert piece configured to be positioned around a portion of the head in the receiving part and to pivot in the receiving part [claim 1 lines 10-15], wherein the insert piece comprises a seat for the head with a spherical segment-shaped inner surface and a recess formed in the inner surface [claim 19 lines 2-3 and claim 8]; and wherein the insert piece comprises two separable parts each forming part of the seat [claim 1 lines 15-18].
Claims 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 15-16 of U.S. Patent No. 10729483B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: Specifically Pat. ‘483 discloses a receiving part configured to be pivotably connected to a head of an anchoring element that is configured to be anchored in a bone, the receiving part having a first end and a second end below the first end, a transverse channel for receiving a rod, and an accommodation space at the second end for accommodating the head [claim 1 lines 1-9]; and an insert piece configured to be positioned around a portion of the head in the receiving part and to pivot in the receiving part [claim 1 lines 10-12], wherein the insert piece comprises a seat for the head with a spherical segment-shaped inner surface and a recess formed in the inner surface [claim 16 lines 2-3 and claim 4]; and wherein the insert piece comprises two separable parts each forming part of the seat [claim 1 lines 15-18].

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening being asymmetric relative to the central axis as recited in claim 20 and the opening of the insert piece being asymmetric as recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 11-12, 18-19 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “the opening at the second end has a width that is smaller than the second diameter but greater than a lateral inner width of at least one other portion of the receiving part measured through the central axis” at lines 16-18.  Applicant in Fig. 6 demonstrates the first diameter of the first portion however, there is no reference to the 
Claims 6, 8, 11-12, and 18-19 are rejected as indefinite for depending upon an indefinite claim. 
Claim 30 is rejected as indefinite for the recitation of “a transverse channel” in line 4. There is no recitation in the claim as to what the channel is meant to be transverse to.  In the interest in compact prosecution the claim will be interpreted similar to claim 1 which recites that the channel is transverse to the central axis of the receiver part.
Claims 31-32 are rejected as indefinite for depending upon an indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 6, 8, 11, and 18-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US Patent Pub. 20100298891A1).
Jackson discloses a polyaxial bone anchoring device (bone anchors with longitudinal connecting members engaging inserts and closures for fixation and optional angulation, Fig. 1-14).  Specifically in regards to claim 1, Jackson discloses a receiving part (10) configured to be pivotably connected to a head (8) of an anchoring element (4) that is configured to be anchored in a bone, the receiving part (4) having a first end (end of 10 having 66) and a second end (98), a central axis (B) extending through the first end (end of 10 having 66) and the second end (98) (Fig. 1 and 6; and Page 3 Para. [0084], Page 4 Para. [0092]-[0095]).  Jackson also discloses a channel (64) transverse to the central axis (B) for receiving a rod (21), and an accommodation space (90,93,94,96) for accommodating the head (8) (Fig. 6-7; and Page 4 Para. [0092]-[0095]).  The accommodation space (90,93,94,96) has an opening (96) at the second end (98), a spherical segment-shaped upper portion (portion of cavity between 93 and 94) with a first diameter, and a spherical segment-shaped lower portion (94) with a second diameter that is smaller than the first diameter, the lower portion (94) being positioned axially between the upper portion (portion of cavity between 96 and 94) and the opening (96) at the second end (98) (As can be seen in Fig. 6, the cavity at the base 60 of the receiver 10 has a conical middle portion 93 and a lower inner spherical retainer seating surface 94 and between those two sections is a slightly large spherical section shown designated by two lines.) (Fig. 6; and Page 4 Para. [0095]).  The opening (96) at the second end (98) has a width that is smaller than the second diameter (diameter of 94) but greater than a lateral inner width of at least one other portion of the receiving part (10) measured through the central axis (B) (As can be seen in Fig. 6, the neck 96 is smaller than the largest 
In regards to claim 6, Jackson discloses wherein a sleeve-like insert (12) piece configured to pivot in the receiving part (10) and defining a seat (114,115) for the head (8) (Fig. 3 and 6-9; and Page 3 Para. [0084], Page 5 Para. [0096], [0098]-[0099]).
In regards to claim 8, Jackson discloses a pressure member (14) with a lower surface portion (142) configured to contact and exert pressure on the head (8) of the anchoring element (4) when the head (8) and the pressure member (14) are arranged in the receiving part (10) (Fig. 1 and 6-9; and Page 3 Para. [0084] and Page 6 Para. [0100]-[0102]).
In regards to claim 11, Jackson discloses wherein the pressure member (14) is configured to be held in the receiving part (10) by a retaining member (78 of 74) that limits movement of the pressure member (14) towards the first end (end of 10 with 66) of the receiving part (10) (Fig. 1 and 8; and Page 4 Para. [0094] and Page 6 Para. [0102]).
In regards to claim 18, Jackson discloses wherein the insert piece (12) comprises a spherical segment-shaped outer surface (104,105) (Fig. 3).
In regards to claim 19, Jackson discloses wherein the seat (114,115) of the insert piece (12) comprises a spherical segment-shaped inner surface (Fig. 3).
In regards to claim 20, Jackson discloses a polyaxial bone anchoring device (bone anchors with longitudinal connecting members engaging inserts and closures for fixation and optional angulation, Fig. 1-14).  Specifically, Jackson discloses a receiving part (10) configured to be pivotably connected to a head (8) of an anchoring element (4) that is configured to be anchored in a bone, the receiving part (4) having a first end (end of 10 having 66) and a second end (98), a central axis (B) extending through the first end (end of 10 having 66) and the second 
In regards to claim 21, Jackson discloses wherein a sleeve-like insert (12) piece configured to pivot in the receiving part (10) and defining a seat (114,115) for the head (8), and wherein the insert piece (12) defines the opening (opening at surface 110,111) configured to be 
In regards to claim 22, Jackson discloses wherein the insert piece (12) comprises a spherical segment-shaped outer surface (104,105) (Fig. 3).
In regards to claim 23, Jackson discloses wherein the seat (114,115) of the insert piece (12) comprises a spherical segment-shaped inner surface (Fig. 3).
In regards to claim 24, Jackson discloses wherein an edge (edge of surface 110,111 of 12) of the insert piece (12) extends through the opening (96) of the receiving part (10) when the insert piece (12) is seated in the receiving part (10) and a central axis (C) of the insert piece (12) is coaxial with the central axis (B) of the receiving part (10) (Fig. 1 and 8-9; and Page 5 Para. [0096] and [0098]).
In regards to claim 25, Jackson discloses wherein when the insert piece (12) is in the receiving part (10), the insert piece is tiltable with respect to the central axis (B) of the receiving part (10) and can be locked at an angle relative to the central axis of the receiving part (10) (Fig. 1 and 7-9; and Page 5 Para. [0096] and [0098]).
In regards to claim 26, Jackson discloses the anchoring element (4) comprising a shank (6) for anchoring in bone and the head (8) (Fig. 1).
In regards to claim 27
In regards to claim 28, Jackson discloses a pressure member (14) with a lower surface portion (142) configured to contact and exert pressure on the head (8) of the anchoring element (4) when the head (8) and the pressure member (14) are arranged in the receiving part (10) (Fig. 1 and 6-9; and Page 3 Para. [0084] and Page 6 Para. [0100]-[0102]).
In regards to claim 29, Jackson discloses the anchoring element (4) comprising a shank (6) for anchoring in bone and the head (8) (Fig. 1).
In regards to claim 30, Jackson discloses a polyaxial bone anchoring device (bone anchors with longitudinal connecting members engaging inserts and closures for fixation and optional angulation, Fig. 1-14).  Specifically, Jackson discloses a receiving part (10) configured to be pivotably connected to a head (8) of an anchoring element (4) that is configured to be anchored in a bone, the receiving part (4) having a first end (end of 10 having 66) and a second end (98) below the first end (end of 10 having 66) (Fig. 1 and 6; and Page 3 Para. [0084], Page 4 Para. [0092]-[0095]).  Jackson also discloses a transverse channel (64) for receiving a rod (21), and an accommodation space (90,93,94,96) at the second end (98) for accommodating the head (8) (Fig. 6-7; and Page 4 Para. [0092]-[0095]).  Jackson also discloses an insert piece (12) configured to be positioned around a portion of the head (8) in the receiving part (10) and to pivot in the receiving part (10), wherein the insert piece (12) comprises a seat (114,115) for the head (8) with a spherical segment-shaped inner surface (114,115) and a recess (118,119) formed in the inner surface (Fig. 3 and 6-9; and Page 3 Para. [0084], Page 5 Para. [0096], [0098]-[0099]).
In regards to claim 31
In regards to claim 32, Jackson discloses wherein the recess (118,119) of the insert piece (12) is formed on the seat (114,115) at a transition between the two separable parts (101,102) (As can be seen in Fig. 2-3, the surfaces 118,119 which form the recess are formed attached to the seat which comprises surfaces 114,115 and the surfaces 118,119 do extend across walls 133,132,134,135 which form the transition portions from the first piece 101 to the second piece 102.) (Fig. 2-3; and Page 5 Para. [0098]-[0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Garamszegi et al (US Patent Pub. 20050261687A1).
Jackson discloses a polyaxial bone anchoring device comprising a receiving part having an accommodation space, and a pressure member.  Jackson in regards to claim 12 discloses wherein the pressure member (14) is retained in the receiving part (10) its movements can be limited by means of a retaining member (78) inserted in the recess (156) of the pressure member (14) (Fig. 8 and 1; and Page 6 Para. [0102]).  However, Jackson is silent as to the retaining member being a pine that extends from the receiving part into a recess of the pressure member.  Garamszegi discloses a polyaxial bone anchoring device (pedicle screw assembly, Fig. 1 and 4).  Specifically in regards to claim 12, Garamszegi discloses a polyaxial bone anchoring device (105) having a retaining member comprising a pin (345) configured to extend from a receiving part (115) into a recess (335) of the pressure member (320) (Fig. 1 and 4; and Page Para. [0027], Page 3 Para. [0035]-[0036], Page 4 Para. [0045]).  It would have been obvious to one having ordinary skill in the art to modify the thin walls (78) of the receiver (10) of Jackson to be pins as taught in Garamszegi in order to provide an interfering engagement mechanism between the parts that can be interchangeable if the user requires some play between the parts (Page  3 Para. [0035]-[0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775